DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Line 15, “(Fig. 2)”, comprises a second paragraph and should be removed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "essentially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 22 is also rejected by virtue of dependence.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-25, so far as they are definite, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathieu et al. (US 20130068579 A1).

	Regarding Claim 1, Mathieu teaches a stabilizing device (100) for a telescopic handle (10); the telescopic handle (10) comprising at least an outer handle element (16) and an inner handle element (14) that is insertable into the outer handle element (16), wherein the stabilizing device (100) comprises: 
A device body (100) extending along a longitudinal direction (L in Modified Figure 11 below) of the stabilizing device (100) and comprising an opening (20a in Modified Figure 8 below) and - at least an inner stabilizing element (130) and at least an outer stabilizing element (150). (Figs. 1, 3, 8-9, 11; [0062], [0070])
Wherein the stabilizing device (100) is configured such that the inner handle element (14) is at least partially insertable into the opening (20a in Modified Figure 8 below) of the device body (100), wherein the stabilizing device (100) is further configured to be at least partially insertable (Figs. 2, and 7-8) into the outer handle element (16), wherein the inner stabilizing element (130) and the outer stabilizing element (150) are configured such that, in an installed position (Fig. 3), wherein the inner handle element (14) is at least partially inserted into the stabilizing device (100) and the stabilizing device (100) is at least partially inserted into the outer handle element (16), the inner stabilizing element (130) acts on the inner handle element (14) and the outer stabilizing element (150) acts on the outer handle element (16). (Wherein it can be seen that the inner stabilizing element (130) is designed to act upon the inserted inner handle element (14) and the outer stabilizing element (150) is configured to act upon the outer handle element (16) as the stabilizing device (100) is inserted into the outer handle element (16). Additionally, it can be seen that the same configuration exists between outer handle element (18) and inner handle element (16) through stabilizing cap (22) of an additional stabilizing device as seen in Figure 1). (Figs. 1, 3, 8-9, 11; [0062], [0070])

    PNG
    media_image1.png
    25
    43
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    27
    157
    media_image2.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image3.png
    22
    40
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    875
    574
    media_image4.png
    Greyscale

	Regarding Claim 2, Mathieu teaches wherein at least one of: the inner stabilizing element (130) is configured to enter at least one of a friction fit (through the biasing means 110) or a force fit with the inner handle element (14), or ii)the outer stabilizing element (150) is configured to enter at least one of a friction fit or a force fit with the outer handle element (160). (Wherein Mathieu teaches “To control the friction, the amount of friction of force exerted by the biasing members (110) and (210) can be selected by selecting biasing members 110 and 210 with appropriate spring constants and designing the stabilizers 100 and 200 to adjust the amount of force exerted by the stabilizers.)  (Fig. 11; [0072] – [0073], [0086])

	Regarding Claim 3, Mathieu teaches wherein at least one of: the inner stabilizing element (130) is configured such that, in the installed position (between handle 14 and stabilizer 100), the inner stabilizing element (130) is pre-tensioned (through means of biasing portion 110) or pre-stressed against the inner handle element (14) the outer stabilizing element (150) is configured such that, in the installed position (Fig. 3), the outer stabilizing element (150) is pre-tensioned or pre-stressed (as 150 is dimensioned to extend from the stabilizer (100)) against the outer handle element (16). (With regards to the inner stabilizing element 130, Mathieu teaches “To control the friction, the amount of friction of force exerted by the biasing members 110 and 210 can be selected by selecting biasing members 110 and 210 with appropriate spring constants and designing the stabilizers 100 and 200 to adjust the amount of force exerted by the stabilizers. With regard to the outer stabilizing element 150, Mathieu teaches “the retaining mechanism comprises a plurality of protrusions 150 and 152. The protrusions 150 and 152 are positioned to mate with openings 70 and 72 in the conduit 16.”) (Figs. 11-14; [0072] – [0073], [0086])

	Regarding Claim 4, Mathieu teaches wherein at least one of: the inner stabilizing element (130) extends with respect to a radial direction (RD in Modified Figure 11 below) running perpendicularly to the longitudinal direction (L in Modified Figure 11 below) radially inwards, ii) the outer stabilizing element extends with respect to the radial direction (RD in Modified Figure 11 below) radially outwards. (Wherein Figs. 7, 9, and 11-12C, it can be seen that stabilizing elements (130, 150) are disposed and extend radially around the stabilizing element 100 within the handle elements (14, 16) perpendicular to the longitudinal direction (L in Modified Figure 11 below)).) (Para. [0072] – [0073], [0087])

	Regarding Claim 5, Mathieu teaches wherein at least one of: the inner stabilizing element (130) is configured such that in an uninstalled position the inner stabilizing element (130) extends radially inwards along the radial direction (RD in Modified Figure 11 below) by a first length (un-installed length) and in the installed position the inner stabilizing element (130) extends radially inwards along the radial direction (RD in Modified Figure 11 below) by a second length (installed length) being smaller than the first length. (Wherein Mathieu teaches the stabilizer incorporating two biasing members (110) designed to perpendicularly engage the flexible inner stabilizing element (130) into the inner wall (42) of an elongated member, thus by being removed from the handle (10) configuration the biasing members (110) would project the inner stabilizing element (130) to a radial dimension exceeding the constricted dimension obtained within installation of the handle extension (14) as Mathieu teaches in paragraph [0073], and wherein the mechanism observed in Fig. 11 where biasing element (110) is biasing (130) outwardly in a radial direction (RD in Modified Figure 11 below), thus accomplishing a smaller installed radial dimension than uninstalled radial dimension), or ii) the outer stabilizing element is configured such that in the uninstalled position the outer stabilizing element extends radially outwards along the radial direction by a first length and in the installed position the outer stabilizing element extends radially outwards along the radial direction by a second length being smaller than the first length. (Figs. 11-14; [0071] – [0074])

	Regarding Claim 6, Mathieu teaches wherein at least one of: the inner stabilizing element (130) and the outer stabilizing element (150) are arranged essentially immediately adjacent to one another with respect to the longitudinal direction (L in Modified Figure 11 below), or ii) at least one of the inner stabilizing element (130) or the outer stabilizing element (150) is/are an integral part of the stabilizing device (as seen in Fig. 11) or6PRELIMINARY AMENDMENTAttorney Docket No.: Q260340 Appln. No.: National Stage of PCT/EP2020/077372iii)  the inner stabilizing element (130) and the outer stabilizing element (150) are formed as a single-piece element (wherein stabilizing elements 130 and 150 are integrated into stabilizing device 100), or wherein the inner stabilizing element (130) and the outer stabilizing element (150) are provided separated from one another (wherein stabilizing elements 130 and 150 are seen adjacently displaced vertically in Fig. 11). (Fig. 11; [0071], [0087])

	Regarding Claim 7,  Mathieu teaches wherein the device body (100) comprises a sheathing wall (150a and 152a in Modified Figure 11 below) that defines a curvature (C in Modified Figure 11 below) along the longitudinal direction (L in Modified Figure 11 below), wherein the curvature (C in Modified Figure 11 below) comprises at least a first curved region extending along the radial direction (RD in Modified Figure 11 below) radially outward and at least a second curved region extending along the radial direction (C2 in Modified Figure 11 below) radially inward, and wherein the outer stabilizing element (150) is provided by the first curved region (C1 in Modified Figure 11 below) and the inner stabilizing element (130) is provided by the second curved region (C2 in Modified Figure 11 below). (Fig. 11; [0071], [0087])
      
[AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image5.png
    24
    38
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    24
    27
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    25
    164
    media_image7.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image8.png
    22
    29
    media_image8.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image9.png
    23
    26
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    22
    32
    media_image10.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image11.png
    28
    44
    media_image11.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: oval]
    PNG
    media_image12.png
    23
    26
    media_image12.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow]
    PNG
    media_image13.png
    27
    26
    media_image13.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image14.png
    25
    50
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    27
    29
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    786
    661
    media_image16.png
    Greyscale



	Regarding Claim 8, Mathieu teaches wherein at least one of: i) the first curved region extends outwards from a central axis of the sheathing wall at a first angle of curvature of between 10° and 90°, or between 20° and 50° (Wherein Mathieu teaches “the angle of the angled portion can be greater or lesser than forty-five degrees.”), or ii) the second curved region (31) extends inwards from the central axis (in) at a second angle of curvature (a2) of between 10° and 90°, or between 20° and 50°. (Wherein Mathieu teaches “the angle of the angled portion can be greater or lesser than forty-five degrees.”) 

    PNG
    media_image17.png
    498
    604
    media_image17.png
    Greyscale
(Wherein the curved regions of the stabilizing device (C1 and C2 in Modified Figure 11 above) correspond to the curved regions (C4 in Modified Figure 4 below) of the of the outer handle (16), in order for the protrusions of the external stabilizing device (150) and the flexible member of the internal stabilizing device (130) to engage the inner handle member (14). (Figs. 1, 3-4, 7, 9, 11; [0066] - [0067], [0072] – [0074])









	Regarding Claim 9, The stabilizing device (1) according to 1, wherein at least one of the inner stabilizing element (130), or the outer stabilizing element (150) is configured resiliently (through biasing element 110). (Figs. 7, 11; [0072] – [0074])

	Regarding Claim 10, Mathieu teaches wherein at least one of: i) at least one of the inner stabilizing element (130) or the outer stabilizing element (150) extend at least partially around a circumferential direction of the stabilizing device (100). (Wherein both the inner stabilizing element (130) and outer stabilizing element (150) extend circumferentially for a distance around the periphery (C in Modified Figure 11 above) of the stabilizing device 100); or ii) at least one of wherein the inner stabilizing element (130) or the outer stabilizing element (150) is arranged in sections with respect to the circumferential direction (C in Modified Figure 11 above) of the stabilizing device (100). (Wherein both the inner stabilizing element (130) and the outer stabilizing elements (150) are disposed on the periphery of the stabilizing device (100). (Figs. 11-14; [0072] – [0074])

	Regarding Claim 11, Mathieu teaches wherein the stabilizing device (100) comprises in the region of at least one of the inner stabilizing element (130) or of the outer stabilizing element (150) one or more recesses (R1 and R2 in Modified Figure 11 above). (Additionally, wherein the inner stabilizing element is “flexible”. (Fig. 11; [0073])

	Regarding Claim 12, Mathieu teaches wherein at least of: i) at least one of the inner stabilizing element (130) or the outer stabilizing element (150) are arranged in a proximal region of the stabilizing device (Wherein the interior stabilizing element (130) and the exterior stabilizing element (150) are integral to the stabilizing device (100); or 8PRELIMINARY AMENDMENTAttorney Docket No.: Q260340Appln. No.: National Stage of PCT/EP2020/077372 ii)wherein an abutment element is arranged in the proximal region of the stabilizing device (100) and wherein the abutment element (20) is configured to abut against an upper surface of the outer handle element (16) when the stabilizing device is at least partially inserted into the outer handle element (16). (Wherein the bottom of cap 20 abuts the top of outer handle element 16 as seen in between Figs. 1 and 3). (Figs. 1, 3, 11; [0063])

	Regarding Claim 13, The stabilizing device according to claim 1, wherein at least one slit (R1 in Modified Figure 11 above) extends from a distal end (DE in Modified Figure 11 above) of the stabilizing device (100) at least partially (wherein the material is removed) through the device body (100) along the longitudinal direction (L in Modified Figure 11 above). (Figs. ;

	Regarding Claim 14, The stabilizing device according to any one of the preceding claim 1, wherein the stabilizing device (100) is configured to be connected to the handle (10). (Figs. ;

	Regarding Claim 15, A telescopic handle (10) for a piece of luggage (wherein Mathieu teaches a luggage handle as element 10) comprising a stabilizing device (100) as claimed in claim 1. (Figs. 1, 3; [0062] – [0063], [0073])

	Regarding Claim 16, Mathieu teaches wherein the handle (10) comprises at least one outer handle element (16) and at least one inner handle element (14) that is at least partially received in the outer handle element (16), and wherein the stabilizing device (100) is arranged between the inner handle element (14) and the outer handle element (16) with respect to a radial direction (RD in Modified Figure 11 above)  running perpendicularly to the longitudinal direction (L in Modified Figure 11 above) of the stabilizing device (100). (Figs. 1, 3, 7, 9, 11; [0062] – [0063], [0073])

	Regarding Claim 17, The handle according to claim 16, wherein the inner handle element (14) comprises an outer surface (150a and 150b in Modified Figure 11 above) and the outer handle element comprises an inner surface (42), and wherein at least one of: the inner stabilizing element (13) is pre-tensioned (through means of biasing element 110) or pre-stressed against the outer surface (OS in Modified Figure 8 above) of the inner handle element (14) or ii) the outer stabilizing element (150) is pre-tensioned (wherein outer stabilizing elements (150, 152) are configured to mate with openings (70 and 72) outer handle element (16)) or pre-stressed against the inner surface (IS in Modified Figure 8 above) of the outer handle element (16). (Figs. 1, 3, 7, 9, 11-14; [0072] – [0074], [0086] – [0087])

	Regarding Claim 19, Mathieu teaches method of producing a stabilizing device (100) for a telescopic handle (10), the telescopic handle (10) comprising at least an outer handle element (16) and an inner handle element (14) that is insertable into the outer handle element (16) the method comprising the steps of: 
Providing a device body (100) that extends along a longitudinal direction (L in Modified Figure 11 above) of the stabilizing device (100) and that comprises an opening (20a in Modified Figure 8 above) and providing at least an inner stabilizing element (130) and at least an outer stabilizing element (150). (Figs. 8, 11; [0072] – [0074], [0086] – [0087])
 Wherein the stabilizing device (100) is configured such, that the inner handle element (14) is at least partially insertable into the opening (20a in Modified Figure 8 above) of the device body (100), wherein the stabilizing device (100) is further configured to be at least partially insertable into the outer handle element (16), and wherein the inner stabilizing element (130) and the outer stabilizing element (150) are configured such that, in an installed position, wherein the inner handle element (14) is at least partially inserted into the stabilizing device (100) and the stabilizing device (100) is at least partially inserted into the outer handle element (16), the inner stabilizing element (130) acts on the inner handle element (14) and the outer stabilizing element (150) acts on the outer handle element (16). (Wherein it can be seen that the inner stabilizing element (130) is designed to act upon the inserted inner handle element (14) and the outer stabilizing element (150) is configured to act upon the outer handle element (16) as the stabilizing device (100) is inserted into the outer handle element (16). Additionally, it can be seen that the same configuration exists between outer handle element (18) and inner handle element (16) through stabilizing cap (22) of an additional stabilizing device as seen in Figure 1). (Figs. 1, 3, 7, 9, 11-12C; [0072] – [0074], [0086] – [0087])

	Regarding Claim 21, Mathieu teaches wherein at least one of: the inner stabilizing element (130) is configured such that, in the installed position (between handle 14 and stabilizer 100), the inner stabilizing element (130) is pre-tensioned (through means of biasing portion 110) or pre-stressed against the inner handle element (14) the outer stabilizing element (150) is configured such that, in the installed position (Fig. 3), the outer stabilizing element (150) is pre-tensioned or pre-stressed (as 150 is dimensioned to extend from the stabilizer (100)) against the outer handle element (16). (With regards to the inner stabilizing element 130, Mathieu teaches “To control the friction, the amount of friction of force exerted by the biasing members 110 and 210 can be selected by selecting biasing members 110 and 210 with appropriate spring constants and designing the stabilizers 100 and 200 to adjust the amount of force exerted by the stabilizers. With regard to the outer stabilizing element 150, Mathieu teaches “the retaining mechanism comprises a plurality of protrusions 150 and 152. The protrusions 150 and 152 are positioned to mate with openings 70 and 72 in the conduit 16.”) (Figs. 11-14; [0072] – [0073], [0086])

	Regarding Claim 22, Mathieu teaches wherein at least one of the inner stabilizing element (130) or the outer stabilizing element (150) is/are an integral part of the device body (100). (Figs. 11-12C; [0072] – [0073], [0086])

	Regarding Claim 23, Mathieu teaches wherein the slit (R1 and R2 in Modified Figure 11 above) extends at least partially into the proximal region (R2 in Modified Figure 11 above) of the stabilizing device (100). (Wherein should biasing member 110 be removed the slits R1 and R2 in Modified Figure 11 above are contiguous). (Fig. 11)

	Regarding Claim 24, Mathieu teaches wherein at least one of: i) the stabilizing device (100) is configured to be releasably connected to the handle (16) via at least one of a snap-connection (wherein protrusions (150, 152) mate with openings (70, 72) of the outer handle element (16)), or latching connection, or ii) the stabilizing device comprises one or more projections (150, 152) that are insertable into one or more corresponding slots (70, 72) provided on the outer handle element (16). (Figs. 1, 9, 11; [0087])

	Regarding Claim 25, Mathieu teaches wherein a contour (C in Modified Figure 11 above) of the stabilizing device (100) essentially corresponds to at least one of a contour (C3 in Modified Figure 4 above) of the inner handle element (14) or a contour (C4 in Modified Figure 4 above) of the outer handle element (16). (Wherein Mathieu teaches “It will be recognized the dimensions of the elongated element 14 are designed to allow for the elongated element to move in a longitudinal direction at least partially within the conduit 16.”, and wherein “the elongated element 14, and the conduits 16 and 18 have a peanut shaped cross section.”) (Figs. 1, 3-4; [0063], [0066] – [0067])  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 18, 20 and 26, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu et al. (US 20130068579 A1), and further in view of Lu (US 20060213029 A1).

	Regarding Claim 18, Mathieu teaches all of the elements of the invention described in claim 1 above except; A piece of luggage comprising a stabilizing device as claimed in claim 1. 	Wherein Mathieu teaches a telescopic handle (10) with a stabilizing device (100) designed for luggage. (Figs. 1, 3-4, 7, 9, 11-14; [0062] – [0063], [0072] – [0074])
	Lu further teaches a piece of luggage (3), with a handle (4) comprising a stabilizing device (5). (Figs. 1 -2; [0020], [0022])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the stabilizing device as taught by Mathieu, and provide for luggage comprising a stabilizing device as taught by Lu. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for luggage incorporating a stabilizing device in a handle in order to provide for a luggage having handle with a stabilizing device that can favorably stabilize lateral movement of the handle in several directions.

	Regarding Claim 20, Mathieu teaches all of the elements of the invention described in claim 1 above except; wherein the telescopic handle (10) is of a piece of luggage.
	Wherein Mathieu teaches a handle (10) designed for luggage. (Figs. 1, 3-4; [0062] – [0063])
	Lu further teaches a telescopic handle (4) attached to luggage (3). (Fig. 1; [0019])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the telescopic handle as taught by Mathieu, and combine it with luggage as taught by Lu. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for luggage incorporating a telescopic handle in order provide easier maneuverability of the luggage for the user.

	Regarding Claim 26, Mathieu teaches all of the elements of the invention described in claim 15 above except; a piece of luggage comprising a handle as claimed in claim 15. 
	Wherein Mathieu teaches a handle (10) designed for luggage. (Figs. 1, 3-4; [0062] – [0063])
	Lu further teaches a telescopic handle (4) attached to luggage (3). (Fig. 1; [0019])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the telescopic handle as taught by Mathieu, and combine it with luggage as taught by Lu. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for luggage incorporating a telescopic handle in order provide easier maneuverability of the luggage for the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Naiva (US 9872547 B2), teaches a handle assembly for a case.
Tsai (US 9408449 B1), teaches a stepless retractable handle assembly for luggage.
Liu et al. (US 9161600 B1), teaches a retractable luggage handle assembly.
Lo et al. (US 20140137370 A1), teaches a positioning mechanism for travel in a retractable handle.
Wang (US 20100205779 A1), teaches a telescopic handle with a stabilizing device.
Lin (US 20060225981 A1), teaches a retractable handle with a stabilizing device.
Tsai (US 20050067245 A1), teaches a retractable handle with a stabilizing device.
Tiramani et al. (US 6662916 B2), teaches a retractable handle with a stabilizing device.
Wang (US 20020095745 A1), teaches a retractable handle with a stabilizing device.
Hsieh (US 5488756 A), teaches a retractable handle with a stabilizing device.
Kuo (US 6338587 B1), teaches a retractable handle with a stabilizing device.
Guilfoyle (US 3687499), teaches a handle with a stabilizing device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                                       

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733